                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

Omar Rick Williams, Sr.,                       )
                                               )
                         Plaintiff,            )      C.A. No. 9:20-03690-HMH-MHC
                                               )
                  vs.                          )          OPINION & ORDER
                                               )
Steve Duncan, Carol Scott, Ms. Macon,          )
Ms. Gaylord,                                   )
                                               )
                         Defendants.           )

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Molly H. Cherry, made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02 of the District of South Carolina.1 Omar Rick Williams, Sr. (“Plaintiff”), a state

prisoner proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983, alleging violations of

his constitutional rights. In her Report and Recommendation, Magistrate Judge Cherry

recommends dismissing this case without issuance and service of process. (R&R, generally,

ECF No. 22.)

           Plaintiff filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate
Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Plaintiff’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, the court finds that Plaintiff’s objections are without merit. Therefore,

after a thorough review of the magistrate judge’s Report and the record in this case, the court

adopts Magistrate Judge Cherry’s Report and Recommendation and incorporates it herein by

reference.

       It is therefore

       ORDERED that Plaintiff’s complaint is dismissed without issuance and service of

process.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
July 12 , 2021




                              NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 2
